Citation Nr: 0520928	
Decision Date: 08/03/05    Archive Date: 08/17/05

DOCKET NO.  04-07 295	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for a respiratory 
disability, to include as due to asbestos exposure.

2.  Entitlement to service connection for a right ankle 
disability.

3.  Entitlement to service connection for a cervical spine 
disability.

4.  Entitlement to service connection for a low back 
disability.

5.  Entitlement to service connection for a bilateral hip 
disability.

6.  Entitlement to a total rating for compensation purposes 
based upon individual unemployability.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

Bernard T. DoMinh, Counsel


INTRODUCTION

The veteran served on active duty from August 1974 to June 
1981.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 2002 rating decision by the 
Cleveland, Ohio, Department of Veterans Affairs (VA) Regional 
Office, which denied the veteran's claims of entitlement to 
service connection for a chronic respiratory disability 
(claimed as due to asbestos exposure), a right ankle 
disability, a cervical spine disability, a low back 
disability, and a bilateral hip disability.  In July 2002, 
the claims file was transferred to the Detroit, Michigan, VA 
Regional Office (RO), which is now the agency of original 
jurisdiction.  The appeal became merged with an appeal of a 
June 2003 RO decision that denied the veteran's claim of 
entitlement to a total rating for compensation purposes based 
upon individual unemployability.


FINDINGS OF FACT

1.  A respiratory disability is not shown by the current 
medical evidence of record.

2.  A right ankle disability is not shown by the current 
medical evidence of record.

3.  A cervical spine disability did not have its onset during 
active military service.

4.  A low back disability did not have its onset during 
active military service.

5.  A bilateral hip disability is not shown by the current 
medical evidence of record.

6.  Service connection is currently in effect for residuals 
of treatment for a left inguinal hernia with scar, which is 
rated 10 percent disabling.  The veteran completed two years 
of college education.  He last worked as a mechanic in 2001.  

7.  The veteran's service-connected disability is not of such 
severity as to preclude him from obtaining and retaining all 
forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  A respiratory disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

2.  A right ankle disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

3.  A cervical spine disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

4.  A low back disability was not incurred in or aggravated 
by active military service.  38 U.S.C.A. §§ 1110, 1131, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

5.  A bilateral hip disability was not incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2004).

6.  The criteria for a total rating for compensation purposes 
based upon individual unemployability have not been met.  
38 U.S.C.A. §§ 1155, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.340, 3.341, 4.16 (2004).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Preliminary Matters

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326 (2004).  

The RO has provided the veteran with express notice of the 
provisions of the VCAA in correspondence dated in April 2001, 
August 2001, November 2001, and November 2003, in which it 
provided the veteran with an explanation of how VA would 
assist him in obtaining necessary information and evidence 
pertinent to the claims that are the subject of this appeal.  
The veteran has been made aware of the information and 
evidence necessary to substantiate his claims and has been 
provided opportunities to submit such evidence.  A review of 
the claims file also shows that VA has conducted reasonable 
efforts to assist him in obtaining evidence necessary to 
substantiate his claims during the course of this appeal.  
His service medical records have been obtained, as well as 
private and VA medical treatment reports for the period from 
1999 - 2001.  Finally, he has not identified any additional, 
relevant evidence that has not otherwise been requested or 
obtained.  The veteran has been notified of the evidence and 
information necessary to substantiate his claims, and he has 
been notified of VA's efforts to assist him.  See Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  As a result of the 
development that has been undertaken, there is no reasonable 
possibility that further assistance will aid in 
substantiating the claims.  For these reasons, further 
development is not necessary to meet the requirements of the 
VCAA.  38 U.S.C.A. §§ 5103, 5103A.

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  In this 
case, however, as there is no evidence that any failure on 
the part of VA to further comply with the VCAA 


reasonably affects the outcome of this case, the Board finds 
that any such failure is harmless.  See also Mayfield v. 
Nicholson, No. 02-1077 (U.S. Vet.App. April 14, 2005).

Pertinent Laws And Regulations: Service Connection

The law provides that service connection may be established 
for disability resulting from disease or injury incurred in 
or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  In addition, service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d).  

(a.)  Entitlement To Service Connection For A Chronic 
Respiratory Disability, To Include As Due To Asbestos 
Exposure.

The veteran's service medical records show that his lungs 
were normal on his service enlistment examination in August 
1974.  A chest x-ray and evaluation of his lungs were also 
normal on periodic examination in May 1978.  A June 1979 
report shows that the veteran was exposed to asbestos dust 
during the period of February 1979 to May 1979, while working 
on his shipboard duty station in the United States Coast 
Guard.  Thereafter, a May 1981 pulmonary function test report 
shows that the veteran reported a history of smoking one pack 
of cigarettes per day.  His pulmonary function test results 
were normal.  The veteran's service separation examination in 
February 1981 shows that his lungs were normal and no 
abnormalities were revealed on chest x-ray.  He denied having 
any history of respiratory problems on his medical history 
questionnaire.

Post-service records show that in a February 2001 outpatient 
treatment report, the veteran related his concern to a 
physician about having a respiratory disability related to 
his history of exposure to asbestos while serving aboard ship 
in service.  However, he denied having any significant 
respiratory symptoms.  He had no coughing or wheezing, he was 
able to walk a distance of three city blocks without 


experiencing shortness of breath, he was able to climb three 
flights of stairs without stopping, and he had no history of 
hemoptysis.  Although he was initially assessed with rule out 
asbestosis, a medical examination conducted in February 2001 
shows normal findings on examination of the veteran's lungs 
and chest, with clear lungs and no rales, ronchi, or 
wheezing.  The veteran reported at the time that he continued 
to smoke cigarettes at the rate of one pack per day.  The 
diagnoses included nicotine dependence.  

The Board has reviewed the pertinent evidence and finds no 
basis to grant service connection for a respiratory 
disability.  Although there is no dispute that the veteran 
was indeed exposed to asbestos dust during active duty, his 
service medical records show normal findings on examination 
of his lungs and respiratory system throughout service.  
Importantly, the post-service medical records do not show a 
current diagnosis of a respiratory disability.  

To the extent that the veteran asserts that he has a current 
respiratory disability related to his history of exposure to 
asbestos in service, because he possesses no formal medical 
training, he lacks the expertise and credentials to make 
medical diagnoses and present commentary regarding etiology 
and causation of his medical condition.  His statements in 
this regard are thus not entitled to any probative weight.  
See Layno v. Brown, 6 Vet. App. 465 (1994); Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

"Congress specifically limits entitlement for service-
connected disease or injury to cases where such incidents 
have resulted in a disability. . . .  In the absence of proof 
of present disability there can be no valid claim."  Brammer 
v. Derwinski, 3 Vet. App. 223, 225 (1992).  With no evidence 
of a current disability, service connection for a respiratory 
disorder, to include as due to exposure to asbestos, is not 
warranted.  

Finally, in reaching this decision the Board considered the 
doctrine of reasonable doubt, however, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

(b.)  Entitlement To Service Connection For A Right Ankle 
Disability.

The veteran's service medical records show normal findings on 
medical assessment of his feet and lower extremities during 
his service enlistment examination in August 1974.  On the 
medical history questionnaire that accompanied the enlistment 
examination, he reported that he received surgical treatment 
for treatment of a right ankle fracture prior to service 
enlistment.

A September 1974 treatment report shows that the veteran 
reported having right ankle pain with a history of treatment 
for a traumatic injury of his right ankle prior to entering 
service.  A November 1974 treatment report shows that he 
complained of right ankle pain.  The impression was possible 
transection of the cutaneous nerve, secondary to the prior 
surgery. 

The report of the service separation examination in February 
1981, shows that the veteran's feet and lower extremities 
were normal and that he did not report having any significant 
history pertaining to his right ankle on his medical history 
questionnaire.

The veteran's post-service medical records dated from 1999 to 
2001 contain no mention of any complaints or findings 
relating to his right ankle.

The Board has considered the pertinent evidence of record and 
concludes that there is no objective basis to grant service 
connection for a right ankle disability.  Although the 
veteran's history of surgery for a right ankle fracture was 
noted at the time of entry into active duty, and was treated 
for complaints of right ankle pain in service in 1974, there 
is no evidence thereafter of any further medical treatment 
for right ankle symptoms while in service.  Moreover, his 
right ankle was normal on his service separation examination 
in 1981.  Importantly, there is no evidence of a current 
right ankle disability.  

To the extent that the veteran asserts that he has a current 
right ankle disability related to his military service, his 
statements in this regard are not entitled to any probative 
weight.  See Espiritu, 2 Vet. App. at 494.  


With no evidence of a current disability, service connection 
for a right ankle disorder is not warranted.  Brammer, 3 Vet. 
App. at 225.  

As the preponderance of the evidence is against the veteran's 
claim, the benefit of the doubt doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

(c.)  Entitlement To Service Connection For A Cervical Spine 
Disability, Low Back Disability, And Bilateral Hip 
Disability.

The veteran's service medical records show that his neck, 
spine, and musculoskeletal system were clinically normal on 
his service enlistment examination in August 1974.  The 
service medical records show no treatment for any complaints 
relating to his neck, low back, or hips for his entire period 
of military service.  On service separation examination in 
February 1981, his neck, spine, and musculoskeletal system 
were normal and the veteran denied having any back pain or 
related problems in the medical history questionnaire that 
accompanied the separation examination.

Post-service medical records dated 1999 to 2001 show that in 
June 2000 he was treated for complaints of neck pain and low 
back pain after sustaining a straining injury to his neck in 
December 2000 after he struck his head on the underside of an 
automobile that was raised up on a display rack at a car 
dealership.  The diagnoses were left upper trapezius 
myofasciitis, mechanical left low back pain, and left 
sacroiliitis.  

The Board has considered the foregoing evidence but finds no 
basis in which it may grant service connection for the 
veteran's claimed disabilities of his cervical spine, 
lumbosacral spine, or hips.  The service medical records show 
no diagnosis of a musculoskeletal disability affecting his 
spine or hips and the post-service records showing treatment 
for low back and neck symptoms attribute these to trauma that 
occurred almost two decades after the veteran's separation 
from active duty.  To the extent that the veteran asserts 
that he has orthopedic disabilities of his cervical spine, 
low back, and hips that are related to his period of military 
service, his statements in this regard are not entitled to 
any probative weight.  See Espiritu, 2 Vet. App. at 494.  

There is no evidence which provides the required nexus 
between military service and the current neck and back 
disorders.  See Caluza v. Brown, 7 Vet. App. 498 (1995).  
Additionally, there is no medical evidence of a current 
bilateral hip disorder.  Brammer, 3 Vet. App. at 225.  
Accordingly, service connection for these disorders is not 
warranted.

(d.)  Entitlement To A Total Rating For Compensation Purposes 
Based Upon Individual Unemployability.

Total ratings for compensation purposes may be assigned where 
the combined schedular rating for the veteran's service-
connected disability or disabilities is less than 100 
percent, when it is found that the service-connected 
disabilities are sufficient to render the veteran 
unemployable without regard to either his advancing age or 
the presence of any nonservice-connected disorders.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341.  The 
provisions of 38 C.F.R. § 4.16(a), establish, in pertinent 
part, that:

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially gainful occupation 
as a result of service-connected 
disabilities: Provided That, if there is 
only one such disability, this disability 
shall be ratable at 60 percent or more, 
and that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more.

As noted above, service connection is in effect for left knee 
arthroplasty, rated as 30 percent disabling, and residuals of 
a fracture to the left femur, rated as 10 percent disabling.  
Thus, the veteran does not meet the requirements set forth in 
38 C.F.R. § 4.16(a).  Therefore, he has no legal merit to the 
claim based upon schedular requirements.  Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994).  

If a veteran is unemployable due solely to service-connected 
disabilities, but does not meet the schedular criteria of 38 
C.F.R. § 4.16(a), the claim for a total rating for 
compensation purposes based upon individual unemployability 
should be submitted to the Director, Compensation and Pension 
Service, for consideration of a total rating for compensation 
purposes based upon individual unemployability on an 
extraschedular basis.  38 C.F.R. § 4.16(b).  Finally, the 
service-connected disabilities must be so severe as to 
produce unemployability, in and of themselves, without regard 
to unemployability attributable to age of the veteran or to 
other disabilities for which service connection has not been 
granted.  38 C.F.R. § 3.341.  That is, a total rating for 
compensation purposes based upon individual unemployability 
may not be assigned if unemployability is a product of 
advanced age, or of other nonservice-connected disabilities, 
rather than a result of functional impairment due solely to 
service-connected disabilities.  38 C.F.R. § 4.19 (2004).

In this case, the RO expressly considered referral of the 
veteran's claim for a total rating for compensation purposes 
based upon individual unemployability to the VA 
Undersecretary for Benefits or the Director, VA Compensation 
and Pension Service for consideration of a total rating for 
compensation purposes based upon individual unemployability 
on an extraschedular basis.  38 C.F.R. § 4.16(b).  The sole 
fact that a claimant is unemployed or has difficulty 
obtaining employment is not enough.  Van Hoose v. Brown, 4 
Vet. App. 361, 363 (1993).  The question is whether the 
veteran's service-connected disorder renders him incapable of 
performing the physical and mental acts required by 
employment.  See 38 C.F.R. § 4.16(a).  The veteran has two 
years of college education, and last worked in 2001 as a 
mechanic.  

VA medical records show that the veteran was admitted to a VA 
Medical Center in January 2001 for a right inguinal sliding 
hernia.  The examination showed the veteran's abdomen was 
soft and nontender, with no incisions or palpable masses.  
The hernia was felt in the inguinal canal with straining and 
coughing but only herniated to the tip of the examiner's 
finger.  The same herniation was present on the left, but was 
asymptomatic.  The diagnosis was small bilateral hernias, 
right greater than left.  There is no evidence of record that 
this symptomatology results in the inability of the veteran 
to obtain or retain a substantially gainful occupation.  

Instead, the medical evidence shows that the veteran has 
numerous nonservice-connected disorders to include arthritis 
of the neck and back, and depression.  As the veteran's 
service-connected left inguinal hernia, without regard to his 
nonservice-connected disorders, does not result in the 
inability to perform the physical and mental acts required by 
employment, the Board finds no basis for further action on 
this question.  VAOPGCPREC 6-96; 61 Fed. Reg. 66749 (1996).  


ORDER

Service connection for a respiratory disability, to include 
as due to exposure to asbestos, is denied.

Service connection for a right ankle disability is denied.

Service connection for a cervical spine disability is denied.

Service connection for a low back disability is denied.

Service connection for a bilateral hip disability is denied.

A total rating for compensation purposes based upon 
individual unemployability is denied.



	                        
____________________________________________
	JOY A. MCDONALD
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


